Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, 4, 6, 9, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US20130151060A1 to Lee et. al., which was cited by applicant (hereinafter, Lee).
Regarding claim 1, Lee discloses:
a control device for a vehicle for calculating a vehicle trajectory starting from a start position up to an end position {Lee: abstract; i.e., a technique of deriving a parking trajectory for a vehicle}:
a surroundings-sensing device which is designed to sense free and occupied regions in an area surrounding the vehicle and to output corresponding surroundings information {Lee: paragraph [0014]; i.e., when a parking space is detected (surrounding-sensing) by an automatic parking system, a control unit in the automatic parking system calculates (to output corresponding surroundings information is implied)},
a trajectory-calculation device which is designed to calculate possible first collision-free trajectories for the vehicle on the basis of the surroundings information starting from the start position and to calculate possible second collision-free trajectories for the vehicle starting from the end position, wherein the trajectory-calculation device is also designed to identify at least one pair of first collision-free trajectories and second collision-free trajectories whose trajectory end positions lie within a predefined tolerance range with respect to one another, and to output the at least one pair as a vehicle trajectory {Lee: paragraph [0013]; i.e., a control unit calculates a first extension line that includes a travel path when the vehicle initially begins to reverse (start position), the control unit calculates a second extension line which includes the final parking location (end position), the control unit calculates an intermediate extension line for connecting (identify within tolerance range) the first extension line and the second extension line so that the vehicle is aligned with the second extension line while being prevented from colliding with any obstacle (collision free) (outputting the at least one pair as a vehicle trajectory is implied)}.

the tolerance range is predefined in such a manner that it is possible for the vehicle according to its driving physics parameters, to swivel from the trajectory end position of the first trajectory into the trajectory end position of the second trajectory and to follow said trajectory {Lee: paragraph [0016]; i.e., the first extension line is set to any one of a number of linear paths along which the vehicle can turn (swivel from the trajectory end position in a manner that it is possible for the vehicle according to its driving physics parameters) and be then aligned with the intermediate extension line (tolerance range)}.
Regarding claim 4, which depends from claim 1, Lee discloses:
the trajectory-calculation device is designed to calculate the first trajectories and the second trajectories as a combination of a circular path and a straight line and/or as a combination of a circular path and a circular path and/or as a combination of a circular path and a circular path and a straight line {Lee: paragraph [0016]; i.e., the first extension line is set to any one of a number of linear paths (straight line) along which the vehicle can turn (circular path)}.
Regarding claim 6, which depends from claim 1, Lee discloses:
the trajectory-calculation device is designed to transform the trajectory end positions into a coordinate system of the end position and to check whether the trajectory end positions lie within a predefined tolerance range with respect to one another in the coordinate system of the end position {Lee: paragraph [0013]; i.e., the control unit calculates an intermediate extension line (predefined tolerance range) for connecting (the ends of) the 
Regarding claim 9, Lee discloses:
a method for calculating a vehicle trajectory for a vehicle starting from a start position up to an end position, having the steps of: sensing free and occupied regions in an area surrounding the vehicle and outputting corresponding surroundings information, calculating first collision-free trajectories for the vehicle on the basis of the surroundings information starting from the start position, calculating second collision-free trajectories for the vehicle on the basis of the surroundings information starting from the end position, identifying at least one pair of first collision-free trajectories and second collision-free trajectories whose trajectory end positions lie within a predefined tolerance range with respect to one another, and outputting the at least one pair as the vehicle trajectory {Lee: abstract, paragraphs [0013],  [0014]}.
Regarding claim 11, which depends from claim 9, Lee discloses:
the tolerance range is predefined in such a manner that it is possible for the vehicle, according to its driving physics parameters, to swivel from the trajectory end position of the first trajectory into the trajectory end position of the second trajectory and to follow said trajectory {Lee: paragraph [0016]}.
Regarding claim 12, which depends from claim 9, Lee discloses:
the first trajectories and the second trajectories are calculated as a combination of a circular path and a straight line and/or as a combination of a circular path and a circular path and/or as a combination of a circular path and a circular path and a straight line {Lee: paragraph [0016]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2, 5, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20100204866 A1 to Moshchuk et al., which was cited by applicant (hereinafter, Moshchuk).
Regarding claim 2, which depends from claim 1, Lee does not disclose: the trajectory-calculation device is designed to calculate the first trajectories and the second trajectories as the shortest possible trajectories. Moshchuk remedies this and teaches in paragraph [0024]; i.e., the shortest path of travel to park the vehicle from position O(x1, y1) to position O(x2, y2) consists of two arcs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shortest possible trajectory calculation feature of Moshchuk with the described invention of Lee in order to park a vehicle in the shortest path. 
Similar logic applies to claim 10. 
Regarding claim 5, which depends from claim 1, Lee does not disclose: the trajectory-calculation device is designed to calculate the trajectories with a predefined angular resolution starting from the respective initial position. Moshchuk remedies this and teaches in paragraph [0016]; i.e., the sensing device 18 include a radar-based sensing device, an ultrasonic-based sensing device, an imaging-based sensing device, or similar device capable of providing a signal characterizing the available space between the objects. It is implied that the sensing device 18 of Moshchuk operates with a predefined angular resolution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Moshchuk with the described invention of Lee in order to scan the surroundings with optimal resolution.

the trajectories are calculated with a predefined angular resolution starting from the respective initial position; and/or wherein the trajectory end positions are transformed into a coordinate system of the end position and it is checked whether the trajectory end positions lie within a predefined tolerance range with respect to one another in the coordinate system of the end position {Moshchuk paragraph [0016]; Lee: paragraph [0013]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors of Moshchuk with the described invention of Lee in order to scan the surroundings with optimal resolution.
Claims 7, 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee. 
Claim 7, which depends from claim 1, has limitations:
the trajectory-calculation device is designed, if the respective trajectory end positions do not lie within a predefined tolerance range with respect to one another for any pair of the first trajectories and the second trajectories, to identify those trajectory end positions of a first trajectory and a second trajectory which have the smallest spacing with respect to one another, and to choose the trajectory end position of the identified second trajectory as the intermediate end position, wherein the trajectory-calculation device is designed to calculate possible second collision-free trajectories for the vehicle starting from the intermediate end position, and to identify at least one pair of first collision-free trajectories and the second collision-free trajectories calculated on the basis of the intermediate end position whose trajectory end positions lie within the predefined tolerance range with respect to one another.

Similar logic applies to claim 14.
Claim 8, which depends from claim 7, has limitations:
the trajectory-calculation device is designed to iteratively identify those trajectory end positions of a first trajectory and a second trajectory which have the smallest spacing with respect to one another, and to calculate possible second collision-free trajectories for the vehicle starting from the intermediate end position of the respective second trajectory until at least one pair of first collision-free trajectories and the second collision-free trajectories calculated on the basis of the intermediate end position can be identified whose trajectory end positions lie within the predefined tolerance range with respect to one another. 
These limitations describe repeating the process of claim 7, which is unpatentable in view of Lee, until the end positions lie within a predefined tolerance range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the process of finding first and second trajectories with increasingly better starting conditions in order to find an effective parking maneuver trajectory with smaller number of iterations. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20170129486-A1, US-20180246515-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661